ROBB, Associate Justice.
Appeal from a decision in the Patent Office rejecting certain patent claims for a portable cleaning machine of the vacuum type. Claims numbered 6 to 11, inclusive, are here involved. Claim numbered 8 sufficiently illustrates the group, and reads as follows:
“8. A portable carpet-cleaning machine comprising a casing divided into two separate compartments, a dust-collecting nozzle carried at the front end of the casing and positioned to lie in close engagement with the carpet .being cleaned, and operating to collect the lighter particles of dust and discharge them into one of the compartments of the casing, a suction-creating device carried by the casing and in communication with the nozzle through the last-mentioned compartment, a drive wheel located at the rear of the casing, connections between the drive wheel and the suction-creating devices for operating the latter as the casing is moved over the surface being cleaned, and a rotary driven brush located in the other compartment of the casing and situated between the nozzle and the said drive wheel.”
*463Appellant has done no more than apply to the Sturgeon device (patent No. 996,810, July 4, 1911) a rotary brush and its co-operative parts, shown in the Behringer device (British patent, No. 11,413, of 1908). Each element in the new combination operates in substantially the same way that it operated in the prior device, and effects substantially the same result. This is not invention. Grinnell Washing Co. v. Johnson Co., 247 U. S. 426, 38 Sup. Ct. 547, 62 L. Ed. 1196. Nothing more was involved than the skill of the mechanic. Since each of the Patent Office tribunals has fully considered the references, we affirm the decision without further discussion.
Affirmed.